Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 01/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 6-13 are currently pending. 

Response to Arguments
With regard to the specification objection:
Applicant has amended the title to be reflective of the invention.  Confirmation of the change is provided in the attached BIB datasheet.

With regard to specification 112(b):
Applicant has amended Claim 11 to resolve antecedent issues regarding the pivoting support structures. The 112(b) rejection is withdrawn.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 6-13 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  Applicant has amended Claim 6 to add limitations regarding the arrangement of the claimed memories and transfer of calibration data between the claimed memories.
Claims 6-13 have been considered in light of Taussig in view of Olmstead and in further view of Ueda, Shirota and Amacher 539. The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taussig (US 5008518; “Taussig”) in view of Olmstead (US 20090306924; “Olmstead”).

Claim 6. Taussig discloses a scale and scanner system  (Fig. 1: Data gathering system 100) comprising: a controller board (Fig. 5:  the common interface circuit 200) comprising a processing unit (Fig. 5: Interface microprocessor 216) and a first memory (Fig. 5:  EPROM 218); the first memory (Fig. 5:  EPROM 218) comprising scale parameters and instructions processed  [Col.7 lines 1-6 and Col. 8 lines 1-6:  Circuit 200 also includes an interface memory means 218, preferably an EPROM, for storing control software for use by the interface microprocessor 216] & [Code provided for programs in memory 218 pages 22- 68 which details stored parameters] by the processing unit (Fig. 5: Interface microprocessor 216); the processing unit (Fig. 5: Interface microprocessor 216) executes the instructions  to control operation [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for  of the scale and scanner system (Fig. 1: Data gathering system 100); a scale parameter memory (Fig  5:  EPROM memory  scale and scanner 212) coupleable (Fig. 5:  EPROM memory 212 in communication with interface board 200 with the boards 202 and 200 separate) to and separate from  (Fig. 5: 212 is on board 202 which is a separate board 200) the controller board (Fig. 5:  the common interface circuit 200) and the first memory (Fig. 5:  EPROM 218) of the controller board (Fig. 5:  the common interface circuit 200), wherein the scale parameter memory (Fig  5:  EPROM memory  scale and scanner 212) configured [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details sored parameters] to store scale parameters [Col. 4 lines 40-53 supplies the coded label data to the common interface circuit 200 under control of control software stored in scanner memory means 212] & [Code provided for programs in memory 212 pages 10-22 which details sored parameters]; a scanning module (Fig. 1: scanning module 112) coupleable to (Fig. 5: communication path from EPROM 212 to controller board 200) the processing unit  (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  the common interface circuit 200); a scale module  (Fig. 1: 104 scale) coupled  [Col. 4 lines 39-55: to the support means which comprises a support cradle 108 in the illustrated embodiment, and to a scale load receiving plate or subplatter 110 at its opposite end 106B] to the chassis (Fig. 1: 108 support cradle and support sub-platter 110) and coupleable [Col. 6 lines 59-69] (Fig. 5 show communication connection between  104 and 216) to the controller board (Fig. 5: 200) wherein when the controller board (Fig. 5: 200) is not coupled to the scanning module (Fig. 1:  112) or the scale module (Fig. 1:  104 scale), the scale memory (Fig 5:  EPROM 212) remains with the system (Fig. 1: Data gathering system 100) and is retrievable (Fig. 5: separate boards for controller board 200 with memory and board 202 for scanner and scale memory) [Col. 6  lines 40-59: The common interface circuit 200 is responsive to both the scale  from the scale memory (Fig 5:  EPROM 212) when the processing unit (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  200) is coupled (Fig. 5: 200 controller board in communication with scanning module processor 210) to the scanning module (Fig. 1:  112 with processor for scanning 210) or the scale module (Fig. 1:  104 scale).  

Taussig does not explicitly disclose the scale memory is a scale calibration memory configured to store scale calibration parameters where the scale calibration parameter memory is physically separate from the controller and when the controller board is not coupled to the scanning module or scale module, the scale calibration parameter memory remains with the system.
 
Olmstead teaches an automatic calibration system for a scanner scale [Abstract].  Olmstead further teaches the scale memory is a scale calibration memory (26)[0009 The ADC 34 may be integral with the accelerometer 30 or separate therefrom. Upon power up, the microcontroller 26 retrieves the last calibration value from permanent memory (such as flash or EEPROM)] configured to store scale calibration parameters [0005 running, preferably in the scanner-scale microcontroller, a calibration routine using the specific calibration data obtained from the measurement in step (b) to calibrate the scale] where the scale calibration parameter memory (Fig. 2: microcontroller 26) is physically separate (Fig. 1: scale and scanner microcontroller 26 with memory is  located in the scanner module 20 and controller board 40 is located outside the module 20)[0027 whereby a portable unit 40 includes a housing containing an internal processor and accelerometer. The unit 40 is connectable to the scanner-scale 10 via a connector cable 42 connected to the USB port 44 on the scanner housing. The calibration program is resident in the module 40, interfacing with the scanner-scale via the connector to provide calibration information]  and when the controller board (Fig. 1: controller board 40) is not coupled (Fig. 1:  40 is a controller board  detachably tied to the side of the scanner scale 20) to the scanning module or scale module (Fig. 2: system 20 inside the scale monitor), the scale calibration parameter memory (Fig. 2: 26 microcontroller)  remains with the system (Fig. 2: 20 system).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Olmstead’s calibration processing scale memory (26) and removable controller board (40) as processing and arrangement for Taussig’s scale memory (216) and controller board memory (218) because maintaining local calibration weighing conditions improves the accuracy and efficiency of performing a weight measurement in a high throughput commerce system [Olmstead  0001].

Claim 7. Dependent on the scale and scanner system of claim 6.  Taussig further discloses a chassis (Fig. 1: support cradle 108 and support sub-platter 110) configured to hold [Col. 4: lines 56-67 Optical scanning means comprising a self-contained optical scanner 112 is supported upon the scale subplatter 110] (Fig. 1: connected to support sub-platter 110 which is then supported by support cradle 108) the scanning module (Fig. 5: scanning module112 connected to scanning microprocessor 210 coupled to interface with 200 controller board) [Col. 6: lines 29-39 . The common interface circuit 200 is responsive to both the scale means 104 and the optical scanning means 112 including scanner circuit 202] and the scale module (Fig. 1: 104 scale).

Claim 14.  Dependent on the scale and scanner system of claim 6.  Taussig further teaches the scale parameter memory (Fig. 5: EPROM 212 is on board 202) is physically separate from the controller (Fig. 5: EPROM 218 is on separate controller board 200).  Taussig does not explicitly disclose the scale parameter memory (Fig. 5: memory 212) is a scale calibration Claim 6.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taussig in view of Olmstead and in further view of Ueda (US 20100141977’ “Ueda”).

Claim 8. Dependent on the scale and scanner system of claim 7.  Taussig does not explicitly disclose the scanning module is rotatably coupled to the chassis with pivot mechanisms.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches a scanning module (Fig. 7a scanning module 3) rotatably coupled [0078 scanner section 3 can rotate to a position that becomes vertical (perpendicular) for maintenance access with respect to … section 2 body] to the chassis (2) [0077 scanning module 3 attached to box body 2a] with pivot mechanisms (Fig. 2 pivot mechanism 71& 74).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s rotatable maintenance scanner module as an attachment arrangement for Taussig’s, as modified, scanner module because the rotation attachment of a scanner module to a chassis increases maintenance efficiency by rotating the scanner module to expose the interior chassis providing rapid access to lower internal components both in the chassis and in the underside of the exposed scanner modules [Ueda 0009 & 0077].


    PNG
    media_image1.png
    420
    852
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    664
    988
    media_image2.png
    Greyscale


Claim 9. Dependent on the scale and scanner system of claim 8.  Taussig does not explicitly disclose each pivot mechanism comprises: a pivot extension coupled to and extending from the scanning module; and a pivot extension support coupled to and extending from the chassis.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches each pivot mechanism (Fig. 2b 71 & 74 ) comprises a pivot extension (Fig. 2b  see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74) coupled to and extending (Fig. 2b) [0088] from the scanning module (Fig. 7a scanning module 3) rotatably coupled [0078 the scanner section 3 can rotate to a position that becomes vertical (perpendicular) with respect to section 2] and a pivot extension support (2g) coupled to and extending from the chassis (Fig. 2b support extension 2g extends from box body 2) [0077 box body 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s scanner module pivot mechanisms rotatably connected to a chassis as an attachment arrangement for Taussig’s, as modified, scanner module because the pivot attachment with supporting extensions for a scanner module to a chassis increases maintenance efficiency by rotating the scanner module to expose the interior chassis providing rapid access to lower internal components both in the chassis and in the underside of the exposed scanner modules [Ueda 0009 & 0077]. 

Claim 10. Dependent on the scale and scanner system of claim 9. Taussig does not explicitly disclose the pivot extension support comprises a pair of support extensions forming a semi-circular opening between the support extensions.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches the pivot extension support (Fig. 2b see asterisk on Examiner annotated Fig. 2b above indicated circled area is tab surrounding pivot mechanism 71 & 74 and supported by 2g) comprises a pair of support extensions (Fig. 2b extension 2g with two support walls as pair of support extensions) forming a semi-circular opening (Fig. 2b 73 curved ditch in 2g) between the support extensions (2g support walls forming ditch 72) [0078].  
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s pivotable mechanism and support structures with matching semi-circular indents with Taussig’s, as modified,  scanner because maintenance efficiency is improved by stabilizing the opening of a scanner during a maintenance with compatible and overlapping pivot structures to smoothly raise the scanner module and provide ready access to the internal mechanisms in the scanner and chassis console [Ueda 0077].

Claim 11. Dependent on the scale and scanner system of claim 10. Taussig does not explicitly disclose the scanning module is rotatably coupled to the chassis by: the pivot extension comprises: a first pivot extension and a second pivot extension, the pair of support extensions comprises: a first pivot extension support and a second pivot extension support, the first pivot extension extending from the first side of the scanning module; the second pivot extension extending from a second side of the scanning module, the first side being opposite to the second side and the first and second pivot extensions aligned along an axis; the first pivot extension support extending from the chassis; and the second pivot extension support extending from the chassis; wherein the first pivot extension rests in the semi-circular opening of the first pivot extension support and the second pivot extension rests in the semi-circular opening of the second pivot extension support.  

Ueda teaches a multifunction office device (Fig. 2a) with maintenance access to a scanner (Fig. 7a scanner 3 opened for maintenance access).  Ueda further teaches a scanning module (Fig. 7a scanning module 3) is rotatably coupled (Fig. 2 pivot mechanism 71 & 74) [0078 scanner section 3 can rotate to a position that becomes vertical (perpendicular) for maintenance access with respect to … section 2 body] to the chassis by: the pivot extension comprises: a first pivot extension (Fig. 2b  see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74 and located on the front face of the scanner cover) and a second pivot extension (Fig. 2b  see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74 located on the backside of scanner cover) [0076 40 extension back side of scanner where back side is second side], the pair of support extensions (Fig. 8:  back and front 2g) comprises: a first pivot extension support (Fig. 8 back of chassis 2g with a pivot mechanism) and a second pivot extension support (Fig. 8 back of chassis 2g with a pivot mechanism),  a first pivot extension (Fig. 2b  see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74 and located on the front face of the scanner cover) extending from a first side (Fig. 8 shows scanner module 3 pivoting mechanism from front  --first side-- to back of scanner --second side--  at pivoting extension support 2g) of the scanning module (3); a second pivot extension (Fig. 2b  see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74 located on the backside of scanner cover) [0076 40 extension back side of scanner where back side is second side] extending from a second side [0076 backside of the scanner module] of the scanning module (3), the first side being opposite to the second side (Figure 2A) and the first and second pivot extensions aligned along an axis (Back-Front axis as defined in Figure 2A & 8 ; the first pivot extension support cextending from the chassis (Figure 2a depicts 2g extending from the chassis 2); and a second pivot extension support (Fig. 8 back of chassis 2g with a pivot mechanism) extending from the chassis (Figure 2a element 2g); wherein the first pivot extension (Fig. 2b  see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74 located on the backside of scanner cover) rests in the semi-circular opening (annotated Fig. 2b 73 curved ditch in 2g with annotated circled tab residing in the curve 73) the first pivot extension support (Fig. 2b element 2g) and the second pivot extension (Fig. 2b see asterisk on Examiner annotated Fig. 2b  above indicated circled area is tab surrounding pivot mechanism 71 & 74 located on the backside of scanner cover with tab at back of scanner cover) rests in the semi-circular opening (Annotated Fig. 2b 73 curved ditch in 2g  with pivot extension (circled area around 71 & 74) seated in curvature 73) of the second pivot extension support (Fig. 8 shows 2g runs front –first side-- to  back --second side-- of scanner).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ueda’s pivotable mechanism and matching and overlapping support extensions with fitted semi-circular indents as a support structure for opening and securing  Taussig’s, as modified,  scanner because maintenance efficiency is improved by stabilizing the opening and securely holding with stoppers a scanner to expose and readily access internal chassis and scanner components [Ueda 0007, 0009 & 0077].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taussig in view of Olmstead and Ueda and in further view Shirota (US 10328730; “Shirota”).

Claim 12.  Dependent on the scale and scanner system of claim 11. Taussig does not explicitly disclose the chassis 3further comprises rotation preventing tabs extending from the scanning module.  

Shirota teaches a multifunction office device (Fig. 1) with maintenance access t (Figs. 15 & 16 scanner 3 opened for maintenance access).  Shirota further teaches the chassis (12) further comprises rotation preventing tabs (Fig. 15 & 16 rotation preventing tab 62) extending from a supply cover (Figs. 15 & 16 rotating cover 24) [Col. 17 lines 14-25]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sirota’s rotatable maintenance top connected to a chassis body with a rotation preventing tab extending of a maintenance top as a stopping arrangement for Taussig’s, as modified, scanner lid with because the rotation attachment with stopper provides a reliable rotation of the scanner to a smooth and secure stop and hold position and because maintenance efficiency is improved by stabilizing the opening and securely holding with stoppers a scanner module during a maintenance and providing ready access to the internal mechanisms in the scanner and chassis console [Col. 17 lines 14-25].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taussig in view of Olmstead and in further view of Amacher 539 (US 4760539; “Amacher539”).

Claim 13.  Dependent on the scale and scanner system of claim 6. Taussig further discloses a scale cable (Fig. 1: cable 180) configured to couple the scale module (Fig. 1: 104 scale) to the processing unit (Fig. 5: Interface microprocessor 216) of the controller board (Fig. 5:  the common interface circuit 200), wherein the scale parameter memory  (Fig  5:  EPROM memory  scale and scanner 212) is located on the scale cable (Fig. 1: cable 80) [Col. 125 lines 1-6: Only a single connector cable and only a single port of the cash register system are require to connect both the scale and the scanner to the cash register system]. Taussig does not explicitly disclose the scale parameter memory (Fig. 5: memory 212) is a scale calibration Claim 6.

Additionally, Taussig does not explicitly disclose a scale cable.

Amacher539  teaches the line 58 as a cable a scale cable (58) [[Col. 4 lines 59-65 refers to 58 as a cable “The switches and the A/D converter 56 are connected by means of cables 68 and 58] configured to couple the scale module (Fig. 3: 22 & 26) connected to the controller (Fig. 3: 60 microcontroller) wherein the scale calibration parameter memory (62) is located on connecter (Fig. 3: 58)  [Col. 4 lines 59-65 The switches and the A/D converter 56 are connected by means of cables 68 and 58 respectively to a remote processor 116 which includes a ROM memory unit 62 in which is stored the calibration program and the RAM memory unit 64 in which data associated with the calibration procedure is stored. The processor 116 outputs data over line 118 to a display 120 for displaying instructions to the operator to set switches in the switch banks 66a-66d inclusive as will be described more fully hereinafter].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Amacher539’s cable connection between a scale module and a calibration memory as the connector between Taussig’s scale module  and scale calibration parameter memory because using a an established connector of a cable improves the reliability of the connection as a cable has a covering providing protection in the dynamic environment of processing weight and price of a plurality of products. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856     
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856